     Case 2:20-cv-01070-ECM-SRW Document 53 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


JOHN ANDREW KISTER, # 264274,               )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) CIVIL CASE No. 2:20-cv-1070-ECM
                                            )             (WO)
LT. ROBBINS, et al.,                        )
                                            )
      Defendants.                           )

                                      ORDER

      On June 21, 2021, the Magistrate Judge entered a Recommendation (doc. 32) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED and

the Motion for Preliminary Injunction (doc. 2) is DENIED. It is further

      ORDERED that this case is referred back to the Magistrate Judge for further

proceedings.

      Done this 25th day of August, 2021.

                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
